Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 07/01/2022 are acknowledged and have been fully considered.  Claims 1-25 are now pending.  Claims 2-3, 5, 7, 14-16 are amended; claims 18-25 are withdrawn.
Claims 1-17 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1006074462 (Yang, X., et al., 2016; as submitted on IDS of 06/08/2020 and referred to as Yang: Machine translation provided by Google) in view of NPL1 (Cheung, I., 2017.; “Enzymatic production of protein hydrolysates from steelhead (Oncorhynchus mykiss) skin gelatin as inhibitors of dipeptidyl-peptidase IV and angiotensin-I converting enzyme”) and NPL2 (Suganya, V., Microencapsulation and Nanoencapsulation: A Review, 2017) as evidenced by NPL3 (Belo, I., How is sugar use in the pharmaceutical industry, 2019; screenshot from: https://www.ragus.co.uk/how-is-sugar-used-in-the-pharmaceutical-industry/)

In regards to claims 1, 4, 12, and 13 Yang teaches a method of preparing a lycopene microcapsule comprising making an emulsion comprising lycopene using high speed shearing (see Yang, claim 1, steps 1-2) wherein the emulsion is spray dried (see Yang, claim 1, step 4) forming microcapsules. Yang also teaches the use of sucrose (disaccharide) and oligomeric isomaltose (polysaccharide) as a filler (see Yang, claim 5) and vitamin E (antioxidant) as an oil-soluble inhibitor (see Yang, claim 6). Yang also teaches the use of gelatin (see Yang, claim 2) as wall material. 
In regards to claims 2, Yang teaches that the vitamin E is used in an amount of 10-20% of the lycopene (i.e. 0.1-0.2 by part) (see Yang, claim 6). This is further shown in the embodiments (i.e. 2 g of vitamin E and 20 g of lycopene (see Yang, page 3, embodiment 1). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claims 5 and 14-16, Yang teaches that the gelatin is used in 36g and the lycopene in 20g in embodiment 1 (see Yang, page 3, steps 1-2). In this example, the ratio of lycopene to gelatin is 1:1.8, which overlaps with the ratio of instant claims. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
In regards to claim 6, 9, and 17, Yang teaches that the emulsion is homogenized at a high speed shear rate of at least 10000 r/min after heating up the mixture to 50-80°C (see Yang, claims 4 and 8). In regards to the temperature, MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In regards to the shear rate, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” One with ordinary skill in the art would reasonably expect that a composition comprising a shear rate of 10000 r/min would have the same properties as a composition comprising a shear rate of 9000 r/min.

Yang is silent on the particle size of less than 1 µm and the aqueous phase comprising a gelatin enzymatic hydrolysate with a molecular weight of 5000 to 10000 Da. 

In regards to claim 1, NPL1 teaches a method of producing a gelatin hydrolysate of the size of 3 kDa (see NPL1, abstract; page 255-256, production of gelatin hydrolysates) using papain or other proteases (see NPL1, Table 1). “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” One with ordinary skill in the art would reasonably expect that a composition comprising a hydrolysate of the size of 5000 Da would have the same properties as a composition comprising 3000 Da.
Further in regard to claim 2, NPL1 teaches that the raw materials used for the extraction of gelatin is the skin of steelhead and water in a 1:2 ratio, which overlaps with the 1 to 2 parts of gelatin and 3 to 4 parts of water of instant claim 2 (see NPL1, page 255, gelatin extraction from steelhead skin). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	In regard to claims 3, NPL1 teaches a method of adding gelatin to water, adding a protease under the conditions of 37°C-65°C and a pH value of from 2-8 for enzymatic hydrolysis, followed by boiling the composition (see NPL1, page 255, column 2, gelatin extraction from steelhead skin, production of gelatin hydrolysates; Table 1). NPL1 also teaches that the dosage of protease is varied (see NPL1, Table 3), where all of the samples have a total of 2% of protease used. 

In regard to claims 1, NPL2 teaches that a nanoparticle is a colloidal-sized particle with diameters ranging from 10 to 1000 nm and are expressed as nano capsules and nanospheres (see NPL2, page 233, column 1, paragraph 2). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

In regards to claims 1-6, 9, and 11-16, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a method a preparing a lycopene microcapsule particle as instantly claimed as the hydrolysates of NPL1 have potential as multifunctional food ingredients or nutraceuticals for the management of hypertension and diabetes (see NPL1, page 263, conclusion). It would be obvious to one with ordinary skill in the art to combine the lycopene microcapsule with the gelatin hydrolysate of NPL1 according to the method of preparing a lycopene microcapsule (see Yang, page 3, paragraphs 1-5) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Further in regards to claim 1, one with ordinary skill in the art would be motivated to combine the teachings of Yang and NPL1 with the teachings of NPL2 to formulate a microcapsule that is from 1nm to 1000nm as the use of nanoencapsulation is used increase shelf life and stability of products such as vitamins (see NPL2, page 238, column 1, Applications of nanoencapsulation). As the composition of Yang and NPL1 comprises vitamin E (see Yang, claim 6), one with ordinary skill in the art at the time of the effective filing date would be motivated to combine the size of the nanoparticle of NPL2 and the composition of Yang and NPl1 according to the method of preparing a lycopene microcapsule (see Yang, page 3, paragraphs 1-5) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 
Further in regards to claims 2, 11, and 14, specifically to the 2 to 3 parts of disaccharide and 0.3 to 0.5 parts of polysaccharide, it is noted as the taste and texture of the microcapsules are variables that can be modified, among others, by adjusting the amount of sugar (i.e. sucrose and oligomeric isomaltose) in the composition (see NPL3, paragraphs 1-3),the taste and texture changing as the amount of sugar is changed, the taste and texture of the microcapsules would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed amount of disaccharide and polysaccharide cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, amount of sugar in the composition of Yang, NPL1, NPL2 to obtain the desired balance between the taste and texture as evidenced by NPL3 (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN 1006074462 (Yang, X., et al., 2016; as submitted on IDS of 06/08/2020 and referred to as Yang: Machine translation provided by Google) in view of NPL1 (Cheung, I., 2017.; “Enzymatic production of protein hydrolysates from steelhead (Oncorhynchus mykiss) skin gelatin as inhibitors of dipeptidyl-peptidase IV and angiotensin-I converting enzyme”) and NPL2 (Suganya, V., Microencapsulation and Nanoencapsulation: A Review, 2017) as applied to claims 1-6, 9, and 11-17 above, and further in view of CN 106344510 A (Zhang, 2016; machine translation provided by FIT via PE2E) as evidenced by NPL3 (Belo, I., How is sugar use in the pharmaceutical industry, 2019; screenshot from: https://www.ragus.co.uk/how-is-sugar-used-in-the-pharmaceutical-industry/)

The teachings of Yang, NPL1, and NPL2 have been described supra.
The teachings of Yang, NPL1, and NPL2 are silent on the method comprising a step of grinding wherein the grinding is carried out by a nano-grinder at a rotation speed of 1600 to 1800 r/min for 1.0 to 2.0 h. 

Zhang teaches a method of producing a lycopene emulsion which comprises using a nano-grinder at a speed of 1500-2500 r/min for 20 to 60 min (see Zhang, page 2, paragraph 9). Further Zhang teaches that in an specific embodiment, the conditions for the nano-grinder are 1700 r/min for 60 minutes (see Zhang, page 3, paragraph 7). 

In regards to claim 7, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a method a preparing a lycopene microcapsule particle as instantly claimed as the methods of Yang, NPL1, and NPL2 and Zhang are directed towards making an lycopene emulsion. It would be obvious to one with ordinary skill in the art to substitute the step of using a grinder of Yang, NPL1, and NPL2 with the step of using a nano-grinder at specific settings of Zhang to obtain the predictable results of creating a nanoparticle with a reasonable expectation of success. It would be obvious to one with ordinary skill in the art to simply substitute one known element for another to obtain predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over CN 1006074462 (Yang, X., et al., 2016; as submitted on IDS of 06/08/2020 and referred to as Yang; Machine translation provided by Google) in view of NPL1 (Cheung, I., 2017.; “Enzymatic production of protein hydrolysates from steelhead (Oncorhynchus mykiss) skin gelatin as inhibitors of dipeptidyl-peptidase IV and angiotensin-I converting enzyme”) and NPL2 (Suganya, V., Microencapsulation and Nanoencapsulation: A Review, 2017) as applied to claims 1-5, 7, and 11-16  above, and further in view of CN 105595341 B (Shi, H., 2016; referred to as Shi; Machine translation provided by Google) as evidenced by NPL3 (Belo, I., How is sugar use in the pharmaceutical industry, 2019; screenshot from: https://www.ragus.co.uk/how-is-sugar-used-in-the-pharmaceutical-industry/).

	The teachings of Yang, NPL1, and NPL2 have been described supra.
	The teachings of Yang, NPL1, and NPL2 are silent on the conditions for spray drying comprising an inlet air temperature of 165°C to 180°C, an outlet air temperature of 90°C to 105°C, and an air rate of 300 to 500 mL/h.

Shi teaches a lycopene powder composition formed using spray drying (see Shi, claim 1). Shi teaches that the spray drying conditions are an injector temperature of 100-200°C, and outlet temperature of 50-100°C, and a flow velocity of 500-1500 mL/h. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

In regards to claim 8, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Yang, NPL1, and NPL2 with the teachings of Shi to use the spray drying conditions of an injector temperature of 100-200°C, and outlet temperature of 50-100°C, and a flow velocity of 500-1500 mL/h as both compositions are drawn to formulating a lycopene powder composition. One with ordinary skill in the art would be motivated to simply substitute the spray drying conditions of Yang, NPL1, and NPL2 with those of Shi to obtain predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to simply substitute one known element for another to obtain predictable results.

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment.

In response to applicant's arguments against Yang individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, in response to applicant's argument that Yang uses gelatin, not gelatin enzymatic hydrolysate, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, NPL1 teaches a method of adding gelatin to water, adding a protease under the conditions of 37°C-65°C and a pH value of from 2-8 for enzymatic hydrolysis, followed by boiling the composition (see NPL1, page 255, column 2, gelatin extraction from steelhead skin, production of gelatin hydrolysates; Table 1). It would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a method a preparing a lycopene microcapsule particle as instantly claimed as the hydrolysates of NPL1 have potential as multifunctional food ingredients or nutraceuticals for the management of hypertension and diabetes (see NPL1, page 263, conclusion). It would be obvious to one with ordinary skill in the art to combine the lycopene microcapsule with the gelatin hydrolysate of NPL1 according to the method of preparing a lycopene microcapsule (see Yang, page 3, paragraphs 1-5) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
In regards to applicant’s argument that the molecular weight of the gelatin enzymatic hydrolysate is critical and that a molecular weight of 3000 Da would behave differently than the claimed range, examiner points out that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further, Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Yang teaches a method of preparing a lycopene microcapsule comprising making an emulsion comprising lycopene using high speed shearing (see Yang, claim 1, steps 1-2) wherein the emulsion is spray dried (see Yang, claim 1, step 4) forming microcapsules. NPL1 teaches a method of producing a gelatin hydrolysate of the size of 3 kDa (see NPL1, abstract; page 255-256, production of gelatin hydrolysates) using papain or other proteases (see NPL1, Table 1). Further, NPL1 teaches a method of adding gelatin to water, adding a protease under the conditions of 37°C-65°C and a pH value of from 2-8 for enzymatic hydrolysis, followed by boiling the composition (see NPL1, page 255, column 2, gelatin extraction from steelhead skin, production of gelatin hydrolysates; Table 1). 
As such, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a method a preparing a lycopene microcapsule particle as instantly claimed as the hydrolysates of NPL1 have potential as multifunctional food ingredients or nutraceuticals for the management of hypertension and diabetes (see NPL1, page 263, conclusion). It would be obvious to one with ordinary skill in the art to combine the lycopene microcapsule with the gelatin hydrolysate of NPL1 according to the method of preparing a lycopene microcapsule (see Yang, page 3, paragraphs 1-5) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Further, one with ordinary skill in the art would be motivated to combine the teachings of Yang and NPL1 with the teachings of NPL2 to formulate a microcapsule that is from 1nm to 1000nm as the use of nanoencapsulation is used increase shelf life and stability of products such as vitamins (see NPL2, page 238, column 1, Applications of nanoencapsulation). As the composition of Yang and NPL1 comprises vitamin E (see Yang, claim 6), one with ordinary skill in the art at the time of the effective filing date would be motivated to combine the size of the nanoparticle of NPL2 and the composition of Yang and NPl1 according to the method of preparing a lycopene microcapsule (see Yang, page 3, paragraphs 1-5) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

In regards to the argument against claims 2, 11, and 14, applicant is reminded that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, examiner points out that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further, Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Further, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992). "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). Further, NPL3 teaches that sugar as an excipient is used to assist in appearance, ease of transport, and storage (see NPL3, paragraph 3), which would mean that sugars are known to increase the stability of the composition, thus it is not clear as to why the increase in stability of the claimed invention is unexpected. 

In regards to the applicant’s argument against claim 8, the arguments against Yang, NPL1, and NPL2 have been discussed and rebutted above, thus the rejection against claim 8 is maintained.
Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./               Examiner, Art Unit 1611